DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 13-15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yasunaga (U.S. Patent Application Publication Number 2018/0088090) Yasunaga discloses an autosampler is provided with a needle that has a capacity to retain a sample therein and has both ends each formed in a pointed shape, a first adapter that has an opening and causes the needle and a syringe pump to be in communication with each other through the insertion of the upper end part of the needle into the opening, and a second adapter that connects the needle and a mobile-phase liquid-delivery flow path using a structure similar to that of the first adapter. The autosampler is configured such that the first adapter and the second adapter are attached to and removed from the upper end part of the needle so as to create flow paths including the needle as necessary and carry out a sampling operation and injecting operation (Please see the abstract).
With respect to claim 13, Yasunaga discloses and illustrates a needle drive for a liquid chromatography system (see paragraph [0001] and Figure 8) comprising: a base (44) including a shaft (ball screw 46) configured to rotate about a vertical axis (see paragraph [0047])) the base attachable to an interior of a sample manager (autosampler 1) of a liquid chromatography system; a needle assembly (needle holding assembly in Figure 8) attached to the base, the needle assembly including a sample needle (2); and a drive system (See items 50-54 in Figure 8) attached to the base the drive system including a sample needle motor (54) configured to impart vertical movement of the sample needle (see paragraph [0048] and paragraph [0050]).  
With respect to claim 14, the needle drive of claim 13, wherein the needle assembly further includes a puncture needle (2), and wherein the drive system further includes a puncture needle motor (54) configured to impart vertical movement on the puncture needle independently from the vertical movement of the sample needle is illustrated in Figure 10.
With respect to claim 15, the needle drive of claim 14, wherein the needle assembly further includes a stripper foot (58) movable in the vertical direction, wherein the stripper foot includes an opening through which the puncture needle is configured to extend during puncturing (see recess 58a in Figure 10). 
With respect to claim 18, the needle drive of claim 13, further comprising a shaft motor (48) configured to impart rotation on the shaft (46) about the vertical axis as shown in Figure 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga.
With respect to claims 20 and 21, while not explicitly disclosed as such, attaching components via bolts is well established in the art and thus one of ordinary skill in the art would be motivated to attach components via bolts. 
Claim(s) 1, 2, 5-7, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga, and further in view of Gleave et al. (U.S. Patent Number 5,660,727; hereinafter referred to as Gleave). Gleave discloses an apparatus for automated extraction of an analyte from a sample positioned in a sample containment cell having a fluid passageway structure for communication of an extraction fluid to and from the cavity of the cell. The apparatus includes a loading tray, an oven assembly mounted proximate the loading tray, a fluid communication assembly mounted proximate the tray, a cell manipulation assembly and a controller. The cell manipulation assembly brings an inlet conduit and an outlet conduit of the fluid communication assembly into sealed relationship with the sample containment cell and uses the conduits to pick up and move the cell to and from the cell tray and oven assembly. The fluid communication assembly further causes flow of an extraction fluid into the cell and pressurizes the cell for extraction of an analyte from the sample under elevated temperatures and pressures, which can be under supercritical conditions for supercritical fluid extraction but preferably are below supercritical conditions for solvent extraction. The apparatus and method include a solvent extraction soak, purging of the extracted fluid, flushing with a gas and rinsing so as to avoid contamination of subsequent analyte extractions (Please see the abstract).
With respect to claims 1 and 7, Yasunaga discloses the majority of the claim limitations, as discussed with respect to claim 13, but Yasunaga lacks a sample platter, and a thermal chamber.  However, Gleave discloses a thermal chamber (an oven assembly is disclosed in column 2, lines 29-38) and a sample platter (76 in Figure 3) mounted in the thermal chamber.  It would be obvious to one of ordinary skill in the art to use the thermal chamber and sample platter of Gleave in order to allow more complete processing of the samples. 
With respect to claims 2 and 8, Yasunaga discloses a puncture needed attached to a drive mechanism to provide movement for the puncture needle as discussed with respect to Figures 1 and 10. 
With respect to claims 5 and 11, the support of the needle arm and the attachment means are not explicitly disclosed, however, one of ordinary skill in the art would be able to use bolts to attach something in a number of locations as attachment with bolts at various locations is well known.
With respect to claims 6 and 12, the use of attachment by bolts is well known to one of ordinary skill in the art. Further still, the use of an access point, such as an access door, in order to make something accessible in a housing, is well known to one of ordinary skill in the art as access to items in housings are well established in the art.
Claim(s) 3, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga as applied to claims 1 and 7 above, and further in view of Shelton, IV et al. (U.S. Patent Application Publication Number 2020/0405438; hereinafter referred to as Shelton). Shelton discloses a surgical instrument comprising an RFID system is disclosed. A staple cartridge of the surgical instrument comprises one or more RFID tags which are detectable by one or more RFID readers in the surgical instrument (Please see the abstract). 
With respect to claims 3 and 9, while Yasunaga discloses a stripper foot as discussed above with respect to claim 15, there is no disclosure of a flexible circuit and a sensor system. The Shelton reference discloses the use of RFID flexible circuit sensors.  One of ordinary skill in the art would include similar sensors in the Yasunaga system in order to make determination of proximity or movement of parts to allow a large free range of motion of the moving parts while still being detected.
With respect to claims 4 and 10, shaft motors to move the shafts are disclosed in at least figure 10 of the Yasunaga reference. Yasunaga lacks a magnetic encoder for shaft position. Shelton discloses a 12-bit magnetic rotary encoder to in order to determine position of firing members, which are similar in shape to the pins in the Yasunaga. Thus, one of ordinary skill in the art would be motivated to use the Shelton means to use a magnetic encoder in order to monitor the position of the needles of a system such as in Yasunaga since Shelton discloses using a sensor to determine position and status of a shaft assembly, thus it enables the system to be able to operate more efficiently.
Claim(s) 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga as applied to claim 13 above, and further in view of Shelton.
With respect to claim 16, Yasunaga has no disclosure of a flexible circuit and a sensor system. The Shelton reference discloses the use of RFID flexible circuit sensors.  One of ordinary skill in the art would include similar sensors in the Yasunaga system in order to make determination of proximity or movement of parts to allow a large free range of motion of the moving parts while still being detected.
With respect to claim 17, the stripper foot is disclosed as discussed above with respect to claim 15. However, since claim 17 is dependent on claim 16, the rejection of claim 17 is included here. 
With respect to claim 19, Yasunaga lacks a magnetic encoder for shaft position. Shelton discloses a 12-bit magnetic rotary encoder to in order to determine position of firing members, which are similar in shape to the pins in the Yasunaga. Thus, one of ordinary skill in the art would be motivated to use the Shelton means to use a magnetic encoder in order to monitor the position of the needles of a system such as in Yasunaga since Shelton discloses using a sensor to determine position and status of a shaft assembly, thus it enables the system to be able to operate more efficiently.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/203,021 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims have more detail of the needle assembly and a base structure which the reference claims don’t have, but similar structure would need to be present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/203,021 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims have more detail of the needle and a shaft arrangement which the reference claims don’t have, but similar structure would need to be present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/203,021 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims have more detail of the door and system arrangements which the reference claims don’t have, but similar structure would need to be present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/203,021 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims have more detail of the needle assembly and a base structure which the reference claims don’t have, but similar structure would need to be present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/203,021 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims have more detail of the needle and a shaft arrangement which the reference claims don’t have, but similar structure would need to be present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/203,021 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims have more detail of the door and system arrangements which the reference claims don’t have, but similar structure would need to be present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



/JOHN FITZGERALD/Primary Examiner, Art Unit 2855